FORM 6-KSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549Report of Foreign Private IssuerPursuant to Rule 13a-16 or 15d-16of the Securities Exchange Act of 1934For the period of: December 2 to 12, 2008Platinum Group Metals Ltd.(SEC File No. 0-30306)Suite 328 – 550 Burrard Street, Vancouver BC, V6C 2B5, CANADAAddress of Principal Executive OfficeIndicate by check mark whether the registrant files or will file annual reports under cover:Form 20-F [] Form 40-F[X]Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934:Yes[]No[X]If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.Date: December 12,2008 “R. Michael Jones” R. MICHAEL JONESPRESIDENT & CEO
